DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered. 
This Office Action details reasons for allowance.  Claim(s) 25, 28-30, 32 and 34-36 have been canceled.  Claim(s) 23, 27, 31, 32, 37 and 40 have been amended.  Claim(s) 23, 27, 31, 33 and 37-42 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 13 May 2022, with respect to the following rejections has been fully considered and is persuasive:
The rejection of claim 23 under 35 U.S.C. § 103(a) as being unpatentable over Yoichiro et al. in view of Wang et al. and Yin et al.;
The rejection of claims 25-31 under 35 U.S.C. § 103(a) as being unpatentable over Yoichiro et al. in view of Wang et al. and Yin et al., and further in view of Zhang et al. and Wong-Beringer et al.;
The rejection of claims 25-31 under 35 U.S.C. § 103(a) as being unpatentable over Yoichiro et al. in view of Wang et al. and Yin et al., and further in view of Zhang et al. and Broeckx et al.;

Applicant argues they have demonstrated their claimed invention has unexpected and improved properties as set forth in Examples 8-11. 
After careful consideration, Applicant’s arguments have been found persuasive. Example 8 is directed towards evaluating the bioavailability of a liquid inhalation preparation of magnesium isoglycyrrhizinate compared to intragastric administration; and inhalation administration compared to intravenous administration. Applicant found the inhalation preparation was 68,0052% more bioavailable than the intragastric formulations (based on AUC(0-t)/Dose relative F%; see para [0155]). Compared to intravenous administration, the inhalation preparation was 87% more bioavailable (based on AUC(0-t)/Dose Relative F%; para [0156]).
	Example 11 demonstrated inhalation administration significantly increased the expression of phenol red excretion compared to the control group 2 (i.e. a model for evaluating the effect of the active agent on expelling phlegm).
	Thus, Applicant’s examples demonstrate inhalation of the composition as claimed, significantly and unexpectedly improves bioavailability of magnesium isoglycyrrhizinate, and increases expelling phlegm. Applicant’s examples show the claimed invention significantly and unexpectedly has positive therapeutic properties for alleviating phlegm in a subject in need thereof. 
	The above rejections are hereby withdrawn.



Conclusion
Accordingly, claims  23, 27, 31, 33 and 37-42 (renumbered 1-10) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759